DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “detecting unit configured to detect” and “a control unit configured to” in claims 1 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Paragraph 41 of the specification states that “The display control unit 106 corresponds to the detecting unit and the control unit of the disclosure.” Paragraph 41 also states that “The display control unit 106 is a processing circuit”; therefore, the corresponding structure of the detecting unit and control unit is interpreted as a processing circuit.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demandolx (USPGPUB 2012/0219218—hereinafter “Demandolx”) in view of An (USPGPUB 2019/0189049—hereinafter “An”).
Claims 1, 11 and 12 are directed to a display controller, a display controller method and a non-transitory computer-readable storage medium, respectively. Claims 1, 11 and 12 recite the same invention in different statutory formats and thus are considered together below.
As to Claims 1, 11 and 12, Demandolx teaches a display controller (Fig. 7 at 700/750) comprising: 
a processor (Fig. 7 at 720); and 
a memory (Fig. 7 at 730/740) storing a program, the program (Fig. 7 at 735/736) being executed to cause the processor to function as: 
a detecting unit configured to detect, based on a brightness distribution (Fig. 5 at 530) of an input image, a region satisfying predetermined conditions from the input image (Fig. 1 at regions 112-118 and Fig. 2 at regions 212, 213, 217 and 218 and Fig. 5 at 520-530), and 
a control unit configured to display a display image based on the input image (Fig. 1 at 110 and Fig. 2 at 210).
Demandolx, however, fails to teach controlling a value of representative brightness of the region detected by the detecting unit such that the value is displayed in association with the detected region in the displayed image. Examiner cites An to teach a display device that controls a value of representative brightness of the region detected by the detecting unit such that the value is displayed in association with the detected region in the displayed image (See Figs 6A-8B and note displayed nit values near detected regions). At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate the ability to display a representative brightness value of a region in association with a detected region, as taught by An, in the device taught by Demandolx, in order to facilitate the confirmation of brightness at multiple positions in an image.
As to Claim 2, Demandolx teaches that the detecting unit detects a region having a pixel brightness higher than first predetermined brightness (Fig. 1 at 112 and 114 and Pg. 2, ¶ 22).
As to Claim 3, Demandolx teaches that the detecting unit detects a region having a pixel brightness lower than second predetermined brightness (Fig. 1 at 116 and 118 and Pg. 2, ¶ 22).
As to Claim 4, Demandolx teaches that the predetermined conditions include a region size larger than a predetermined size (Pgs. 7-8, ¶’s 46 and 48).
As to Claim 5, Demandolx teaches that the size is the number of pixels (Pgs. 7-8, ¶’s 46 and 48).
As to Claim 6, Demandolx teaches that the predetermined conditions include a degree of change in brightness between a region and a region surrounding the region, the degree of change being greater than a predetermined degree (Fig. 3 and Pg. 4, ¶’s 31-34).
As to Claim 7, Demandolx teaches that the detecting unit detects a region of a predetermined object (Fig. 1 at 116).
As to Claim 8, Demandolx teaches that the predetermined object is a face (Fig. 1 at 116).
As to Claim 9, Demandolx teaches that the representative brightness includes at least any of maximum brightness, minimum brightness, and mean brightness of the detected region (Fig. 3, note black point and white point and Fig. 5 at 540).
As to Claim 10, Demandolx teaches that the control unit controls the value of the representative brightness so as to display the value in association with a pixel corresponding to the representative brightness in the detected region (Fig. 5 at 550).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ha				USPGPUB 2002/0109669
Suekane et al.		USPGPUB 2004/0042791
Fukuda et al.			USPGPUB 2004/0125220
Shimodaira et al.		USPGPUB 2012/0207379
Kakkori et al.			USPGPUB 2014/0192233
Furumoto			USPGPUB 2016/0042701
Tsukagoshi			USPGPUB 2018/0109850











Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762. The examiner can normally be reached Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY AMADIZ/Primary Examiner, Art Unit 2694